Citation Nr: 1827078	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-54 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to June 29, 2017 for major depressive disorder, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1964 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for major depressive disorder and assigned a noncompensable rating effective July 15, 2013.  The case was subsequently transferred to Chicago, Illinois which has jurisdiction. 

During the pendency of the appeal, a June 2017 rating decision granted an increased 10 percent rating effective July 15, 2013.  Subsequently, a September rating decision granted an increased 50 percent rating effective June 29, 2017.  As that rating is not the highest available schedular rating, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the period prior to June 29, 2017, the Veteran's major depressive disorder was characterized by mild or transient symptoms.

2.  For the period beginning June 29, 2017, the Veteran's major depressive disorder has been characterized by occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

1.  For the period prior to June 29, 2917, the criteria for an initial rating in excess of 10 percent for major depressive order have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  For the period starting June 29, 2017, the criteria for a rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran's disability has significantly changed over the course of the appeal period; thus, staged ratings have been assigned accordingly.

The Veteran's major depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125 - 4.130.

Period Prior to June 29, 2017

The Veteran contends that he is entitled to an initial rating higher than 10 percent for his major depressive disorder, prior to June 29, 2017.  However, the preponderance of the evidence is against the claim.  

In this regard, an August 2014 VA examiner diagnosed the Veteran with "other specified depressive disorder" and noted that although a mental condition has been formally diagnosed, the symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The exam report noted that the Veteran suffered from a depressed mood.  

A review of the VA treatment records show mental health treatment and that the Veteran was prescribed venlafaxine for pain and mood.  A September 2013 VA treatment record shows that venlafaxine was prescribed for pain and mood.  The Veteran continued to take this medication for pain and mood until September 2014 because the medication made him feel run down.  The Veteran decided not to receive another prescription for medication to control his mood.

The evidence does not demonstrate that required for the next higher 30 percent rating as the the evidence does not show that the Veteran's major depressive disorder was manifest by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Thus, the VA examiner's assessment and the VA treatment records are most compatible with the assigned 10 percent rating.  

For the period beginning June 29, 2017, the medical evidence demonstrates that the Veteran's major depressive disorder more closely approximates the picture contemplated for a 50 percent disability rating.  In this regard, during a June 2017 VA examination, the Veteran reported depressed mood, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, to include work or a worklike setting.  He denied suicidal and homicidal thought and ideation.  The examiner summarized the Veteran's occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Board finds that the Veteran's disability more closely approximates the picture contemplated for a 50 percent disability rating for the period beginning June 29, 2017. The evidence does not demonstrate that required for a 70 percent rating or an even higher 100 percent rating.  In particular, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and/or inability to establish and maintain effective relationships or total occupational and social impairment. 

The preponderance of the evidence is against a rating in excess of 10 percent prior to June 29, 2017 for major depressive disorder, and in excess of 50 percent thereafter, and is therefore denied. 


ORDER

An initial disability rating in excess of 10 percent prior to June 29, 2017 for major depressive disorder, and in excess of 50 percent thereafter is denied.



____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


